AMENDMENT AND WAIVER AGREEMENT


THIS AMENDMENT AND WAIVER AGREEMENT (this “Agreement”), dated as of March 20,
2009, is entered into by and among Cleveland BioLabs, Inc., a Delaware
corporation (the “Company”) and each of the purchasers (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”) to the
Securities Purchase Agreement, dated as of February 13, 2009 (the “Purchase
Agreement”). Any defined terms used herein and otherwise undefined shall have
the same meaning ascribed to such terms in the Purchase Agreement.


WHEREAS, the Company expects to sell additional shares of Series D Convertible
Preferred Stock (the “Series D Preferred”) and Warrants to additional purchasers
on the same terms and conditions as set forth in the Purchase Agreement except
that (1) the Conversion Price of the Series D Preferred shall be reduced from
$1.85 to $1.40, subject to further adjustment therein and (2) the Exercise Price
of the Warrants shall be reduced from $2.60 to $1.60, subject to further
adjustment therein (the “Additional Series D Transaction”).


WHEREAS, to effect the foregoing price reductions, immediately prior to the
consummation of the Additional Series D Transaction, the Company will issue to
the Placement Agent a common stock purchase warrant to purchase ten (10) shares
of Common Stock at an exercise price of $1.40 per share, subject to adjustment
therein, on the date hereof, which warrant shall be otherwise identical to the
Warrants (such issuance, the “Warrant Issuance”).


WHEREAS, the Warrant Issuance constitutes a Dilutive Issuance under Section 7(b)
of the Certificate of Designation.


WHEREAS, in connection with the foregoing Dilutive Issuance, the Company has
requested that the Purchasers agree to certain amendments and waivers under the
Transaction Documents, and the Purchasers have agreed to such request, subject
to the terms and conditions of this Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each Purchaser hereby agrees as follows:


1.         Adjustment to Conversion Price of Series D Preferred.  Pursuant to
Section 7(b) of the Certificate of Designation, effective upon the Warrant
Issuance, the Conversion Price of the Series D Preferred shall be adjusted to be
equal to $1.40 per share, subject to further adjustment therein (the “Adjusted
Conversion Price”).  This Agreement shall constitute notice thereof under
Section 7(g)(i) of the Certificate of Designation.  Each Purchaser acknowledges
and agrees that that the Adjusted Conversion Price shall apply in the Additional
Series D Transaction and any subsequent issuances of the Series D Preferred on
the same terms and conditions as set forth in the Additional Series D
Transaction.


2.        Partial Waiver of Anti-Dilution of Warrants and Adjustment to Exercise
Price of Warrants.  Each Purchaser hereby agrees to a waiver of the adjustment
of the Exercise Price pursuant to Section 3(b) of the Warrants as a result of
the Warrant Issuance, the Additional Series D Transaction and any subsequent
issuances of the Warrants on the same terms and conditions as set forth in the
Additional Series D Transaction; provided, however, effective upon the Warrant
Issuance, the Exercise Price of the Warrants shall be reduced to be equal to
$1.60 per share, subject to further adjustment therein, and the number of
Warrant Shares issuable under each Warrant shall be adjusted to be equal to the
quotient of (x) a Purchaser’s Shares multiplied by the Stated Value, divided by
(y) the Adjusted Conversion Price. This Agreement shall constitute notice of
such adjustment under Section 3(g)(i) of the Warrants.

 
1

--------------------------------------------------------------------------------

 


3.        Extension of Offering Period.  The termination of the offering shall
be extended from March 15, 2009 until March 27, 2009, and, as such, each
reference to “March 15, 2009” in the Transaction Documents shall be replaced
with a reference to “March 27, 2009.”


4.         Amendment to Deadline for Stockholder Meeting.  Each Purchaser hereby
agrees that the deadline for the Company to hold a meeting of its stockholders
for the purpose of obtaining Stockholder Approval and Authorized Share Approval
pursuant to Section 4.11(c) of the Purchase Agreement shall be June 26, 2009
(which period may be reasonably extended in the case of Commission review of the
Company’s proxy statement).


5.         Voting Agreements.  The definition of “Voting Agreements” in Section
1 of the Purchase Agreement shall be amended such that the Company shall not be
required to obtain Voting Agreements from Sunrise Equity Partners, LP or Sunrise
Securities Corp. so long as the Company obtains Voting Agreements from
stockholders holding at least 1,000,000 shares of Common Stock. As such, the
definition of “Voting Agreement” in Section 1.1 shall be amended and restated as
follows:


““Voting Agreements” means each of the written agreements, in the form of
Exhibit E attached hereto, between the Company and each of (a) The Cleveland
Clinic Foundation, (b) Sunrise Equity Partners, LP, (c) Sunrise Securities Corp.
and (d) all of the executive officers and directors of the Company, which shall
be as set forth on Schedule 2.2(a)(vi) attached hereto, to vote all Common Stock
over which such Persons have voting control as of the record date for the
meeting of stockholders of the Company in favor of Stockholder Approval and
Authorized Share Approval; provided, however, the Company shall not be required
to obtain the Voting Agreements for the initial Closing from Sunrise Equity
Partners, LP, or Sunrise Securities Corp. if the aggregate Subscription Amounts
for the initial Closing are less than $2,000,000; and, provided, further, the
Company shall not be required to obtain Voting Agreements from Sunrise Equity
Partners, LP and Sunrise Securities Corp. (regardless of the Subscription
Amounts) if the Company obtains Voting Agreements executed by stockholders of
the Company (in addition to those listed above under subsections (a) and (d))
holding no less than 1,000,000 shares of Common Stock, in the aggregate.”
 
6.         Other Waivers


(a)           Waiver of Participation in Future Financing. The Purchasers hereby
waive the terms of Section 4.12 of the Purchase Agreement, solely in connection
with the Additional Series D Transaction and the Warrant Issuance.


(b)           Waiver of Subsequent Equity Sales. The Purchasers hereby waive the
terms of Section 4.13(a) of the Purchase Agreement, solely in connection with
the Additional Series D Transaction and the Warrant Issuance.

 
2

--------------------------------------------------------------------------------

 


(c)           Waiver of Most Favored Nation Provision. The Purchasers hereby
waive the terms of Section 4.18 of the Purchase Agreement, solely in connection
with the Additional Series D Transaction and the Warrant Issuance.


7.         Representations and Warranties of the Company. The Company hereby
makes the representations and warranties set forth below to the Purchasers that
as of the date of its execution of this Agreement:


(a)           The Company has the requisite corporate power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder.  The execution and delivery of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, its board
of directors or its stockholders in connection therewith other than in
connection with the Required Approvals.  This Agreement has been duly executed
by the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by general principles of equity and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law and public policy.


(b)           The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any material
agreement, credit facility, debt or other material instrument (evidencing
Company debt or otherwise) or other material understanding to which the Company
is a party or by which any property or asset of the Company is bound or
affected, or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of each of clauses (ii) and (iii), such as would not have or reasonably be
expected to result in a Material Adverse Effect.


8.         Representations and Warranties of the Purchasers.  Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date of such Purchaser’s execution of this Agreement:

 
3

--------------------------------------------------------------------------------

 


(a)           Such Purchaser is either an individual or an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder.  The
execution and delivery of this Agreement and performance by such Purchaser of
the transactions contemplated by this Agreement have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of such Purchaser.  This Agreement has been duly
executed by such Purchaser, and when delivered by such Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Purchaser, enforceable against it in accordance with its terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to general principles of equity and
(iii) insofar as indemnification and contribution provisions may be limited by
applicable law and public policy.
 
(b)           The execution, delivery and performance of this Agreement by such
Purchaser and the consummation by such Purchaser of the transactions
contemplated thereby do not and will not: (i) conflict with or violate, if such
Purchaser is an entity, any provision of the Purchaser’s certificate or articles
of incorporation, bylaws or other organizational or charter documents, (ii)
violate, or constitute a default (or an event which with notice or lapse of time
or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument to which such Purchaser is a party or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which such Purchaser is
subject (including federal and state securities laws and regulations), or by
which any property or asset of such Purchaser is bound or affected; except in
the case of clauses (ii) and (iii) above, for such conflicts, defaults, rights
or violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the transactions contemplated
hereby or the authority or ability of such Purchaser to perform its obligations
under this Agreement.


9.         Miscellaneous.


(a)           Effect on Transaction Documents. Except as specifically modified
herein, all of the terms, provisions and conditions of the Transaction Documents
shall remain in full force and effect and the rights and obligations of the
parties with respect thereto shall, except as specifically provided herein, be
unaffected by this Agreement and shall continue as provided in such documents
and shall not be in any way changed, modified or superseded by the terms set
forth herein.


(b)           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be delivered as
set forth in the Purchase Agreement.


(c)           Construction.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Purchase Agreement.

 
4

--------------------------------------------------------------------------------

 


(d)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.  This Agreement shall be for the sole benefit of the parties
to this Agreement and their respective successors and permitted assigns and is
not intended, nor shall be construed, to give any person or entity, other than
the parties hereto and their respective successors and permitted assigns, any
legal or equitable right, remedy or claim hereunder.


(e)           Execution.  This Agreement may be executed in counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.


(f)           Entire Agreement.  This Agreement constitutes the entire agreement
among the parties with respect to the matters covered hereby and supersedes all
previous written, oral or implied understandings among them with respect to such
matters.


(g)           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.


(h)           Waiver.  No provision of this Agreement may be waived or amended
except in accordance with the terms of the Purchase Agreement.


(i)           Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser hereunder are several and not joint with the
obligations of any other Purchasers hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Purchaser pursuant
hereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.


SIGNATURE PAGES TO FOLLOW


 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Amendment and Waiver
Agreement to be duly executed as of the date first written above.


CLEVELAND BIOLABS, INC.
 
By:
/s/ Michael Fonstein
Name:
Michael Fonstein
Title:
President and Chief Executive Officer
   


 
 

--------------------------------------------------------------------------------

 


[AMENDMENT AND WAIVER AGREEMENT FOR PURCHASERS]


Acknowledgement and Confirmation


The undersigned investor hereby acknowledges receipt of this Amendment and
Waiver Agreement and confirms its agreement to the terms thereof.


Signature: _________________________                                                         


Name of Investor(s): _________________________


Title (if investor is not an individual):_________________________


Dated: March ___, 2009


[SIGNATURE PAGES OF PURCHASERS OMITTED]

 
 

--------------------------------------------------------------------------------

 